                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ABS/SWR                                             271 Cadman Plaza East
F. #2016R01059                                      Brooklyn, New York 11201

                                                    March 4, 2019

Via ECF

The Honorable Sterling Johnson Jr.
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Roman Azimov
                      Criminal Docket No. 16-320 (SJ)


Dear Judge Johnson:
                The government writes on behalf of both parties to respectfully request that
defendant Roman Azimov’s sentencing be adjourned until September 2019. Mr. Azimov is
currently set to be sentenced on March 14, 2019. Mr. Azimov pleaded guilty on June 16,
2016 to several conspiracies that will be the subject of United States v. Pikus, et. al., 16-CR-
329, a related case that is currently pending before this Court. Adjourning the sentencing
until after the resolution of the Pikus trial will give the Court the opportunity to see the
presentation of evidence related to the conspiracies, which will aid the Court in determining
Mr. Azimov’s sentence. The defendant, through his counsel, joins in this request and the
Probation Office has no objection.
                                                    Respectfully submitted,
                                                    ROBERT ZINK
                                                    Acting Chief
                                                    Fraud Section, Criminal Division
                                                    U.S. Department of Justice

                                            By:     _______/s/___________________
                                                    A. Brendan Stewart
                                                    Sarah Wilson Rocha
                                                    Trial Attorneys
                                                    Criminal Division, Fraud Section
                                                    U.S. Department of Justice
Cc:    Michael S. Hughes, Esq. (via ECF)
